Title: To Thomas Jefferson from Samuel Williams, 4 December 1824
From: Williams, Samuel
To: Jefferson, Thomas

Sir, London, 4th Decem. 1824I have the pleasure to own the reception of your Letters of the 20 May, 29th. September, & 8th Oct.—the first and the last of them with Enclosures for Mr Thos Appleton, the United States Consul at Leghorn, to whom they were duly forwarded.—That of the 29th September contained, or rather was accompanied by a Bill of Exchange for £112..10.—the proceeds of which I immediately remitted to Mr Appleton to be applied to the purposes designated in your Instructions to him.—No apology is required for troubling me with similar Communications which I shall at all times be happy to receive and expedite.I am respectfully, Sir, Your mo: obt huml stS. Williams.